Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	Upon consideration of the amended claims, the previous rejections thereto under 35 U.S.C. 112(b), as well as the objection to Claim 12, are hereby withdrawn. However, the amended claim language has introduced new objections and 112(b) rejections, which are discussed below.
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument on pages 9-12 of the Remarks that Paramonoff does not disclose the plurality of dies being pre-aligned relative to others of the plurality of dies prior to installation of the removable module into the can bodymaker, as applied to independent Claims 1, 12, and 16, Examiner respectfully disagrees. The ironing die ring assemblies 142/146/150 of Paramonoff each comprise a centering screw mechanism 182 which bears down on a centering ring 174 in order to adjust the position of ironing die rings 162/164/166. Since each of the ironing die ring assemblies can be removed as a unit from the can bodymaker, this centering screw mechanism can be used to align the ironing die rings when the assemblies are removed from, i.e. spaced apart from, the can bodymaker. Claims 1, 12, and 16 are all device claims, so the prior art device need only be capable of having the plurality of dies be aligned relative to each other prior to installation. The ironing die rings of Paramonoff are capable of this pre-alignment, so this limitation of the claims is met. Further, it could be argued that, even if only one ironing die ring at a time is removed, aligned while removed, and replaced, any aligning/adjusting of the die ring while spaced apart from the can bodymaker will inherently affect the alignment relative to the other die rings when it is replaced in the can bodymaker, as all the die rings are positioned next to each other in the datum position.
Regarding Applicant’s argument on page 12 that Zauhar cannot be used to cure the deficiencies of Paramonoff for Claim 1 due to the lack of teaching or suggesting dies that can be aligned with respect to the toolpack frame and to other dies, Examiner notes that Zauhar is merely relied upon for the teaching of a removable toolpack module having a plurality of (i.e. two) dies, and not for any alignment structures/functions. When the combination of Paramonoff and Zauhar is made for Claim 1, that teaching is applied such that each ironing die ring assembly of Paramonoff is modified to have two ironing die rings instead of one, and said two ironing die rings are both alignable via the centering screw mechanism in the manner discussed above, so this limitation of the claim is met and the rejection is maintained.
Lastly, regarding the Applicant’s arguments on pages 12-13 concerning the precision mount, Applicant argues “the plain meaning of the term ‘precision mount’ is a mount that has greater precision than merely the bolts disclosed by Paramonoff”, but by Applicant’s own admission the plain meaning is viewed in light of the specification, which states that the precision mounts “allow the toolpack module 207 and the domer module 209 to be removed from the bodymaker and replaced in substantially the same position on the datum surface.” The metes and bounds of “substantially the same position” are not defined in the specification, and Claims 1, 12, and 16 do not quantify how precise the precision mounts must be, so since the bolts shown in Figure 13 of Paramonoff function to allow the die pack assembly 52 and doming assembly 156 to be removed from the can bodymaker and replaced in “substantially the same position”, they are considered to meet the limitation of the precision mount. The rejection is therefore maintained.

Claim Objections
Claims 1, 5-6, 16, 18, and 21 are objected to because of the following informalities:  
Claim 1: in line 17 “the second toolpack” should read “the second toolpack module”, and in line 20 “the bodymaker” should read “the can bodymaker” to maintain consistency with the rest of the claim language
Claim 5: in line 3 “the further removable toolpack” should read “the further removable toolpack module”, and in lines 5-7 all recitations of “the further removable module” should read “the further removable toolpack module” to maintain consistency with the rest of the claim language
Claim 6: in line 2 “further removable modules” should read “further removable toolpack modules” to maintain consistency with the rest of the claim language
Claim 16: in line 7 “when the module spaced apart” should read “when the module is spaced apart”
Claim 18: in lines 9-10 “after step of aligning” should read “after the step of aligning”
Claim 21: in line 2 “aligning the one or more of the plurality” should be amended to “aligning each one of the plurality” to maintain consistency with the amended claim language of Claim 18
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the preamble of the claim recites “A can bodymaker comprising a plurality of components that require relative alignment to one another” and the body of the claim recites multiple components of the can bodymaker (e.g. a ram assembly, removable first/second toolpack modules having pluralities of alignable first/second dies, and a precision mount). Are the components recited in the body of the claim meant to further limit the “plurality of components that require relative alignment to one another” from the preamble, or are they meant to be separate and additional? Likewise, Claim 2 recites “the can bodymaker further comprises one or more of other draw dies, an ironing die, a cup holder, a redraw sleeve and a stripper, each of which are…alignable”; are these alignable components meant to further limit the plurality of components from the preamble of Claim 1, or are they separate? Examiner notes that Claims 6 and 10 recite that a bottom forming tool, and the ram and a punch attached thereto are included in the plurality of components.
Further regarding Claim 1, the claim recites that the can bodymaker comprises the removable first/second toolpack modules, but then recites “when the first toolpack module is spaced apart from the can bodymaker” (lines 8-9), “when the second toolpack module is spaced apart from the can bodymaker” (lines 14-15), “upon removal of the first toolpack module from the [can] bodymaker” (lines 19-20), and “thereby enabling assembly of the second toolpack module into the can bodymaker” (line 21). Likewise, Claim 5 recites the can bodymaker further comprising one or more further removable toolpack modules, but then recites “when the further removable [toolpack] module is spaced apart from the can bodymaker (lines 5-6). If the first/second/further toolpack modules are part of the can bodymaker, how can they be spaced apart from/removed from/assembled into it? The can bodymaker cannot be spaced apart from (or removed from/assembled into) itself. 
Examiner note: Applicant appears to be describing a can bodymaker system, not a can bodymaker apparatus, in which first and second toolpack modules can be used with the can bodymaker and are interchangeable with each other in said can bodymaker, so for examination purposes, that is how Claim 1 and its dependents will be interpreted.
Regarding Claim 8, the scope of the limitation “the precision mount” is unclear because both “a precision mount” and “a further precision mount” have been recited in Claims 1 and 5, from which Claim 8 indirectly and directly depends, respectively, and it is not clear which one this limitation is referring to.
Claims 3-4, 6-7, and 9-10 are rejected by virtue of their dependence upon Claim 1.
Regarding Claim 16, the limitation “the plurality of dies” in line 11 does not have antecedent basis in the claim.
Claim 17 is rejected by virtue of its dependence upon Claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paramonoff (US 3,735,629).
Regarding Claim 12, Paramonoff discloses (Figures 13-17) a toolpack module (die pack assembly 52 comprising first/second/third ironing die ring assemblies 142/146/150) for use with a can bodymaker (column 1 lines 5-9), the can bodymaker including a plurality of components that require relative alignment to one another (ram 72, die pack assembly 52, redraw die ring assembly 138, and doming assembly 156 all require relative alignment to each other in order to function properly), the toolpack module consisting essentially of: a toolpack frame (main body 168); a plurality of dies (first/second/third ironing die rings 162/164/166), each one of the plurality of dies being adjustable and alignable with respect to the toolpack frame and with respect to other ones of the plurality of dies (column 14 lines 15-18 and column 16 lines 21-24: each of the ironing die rings is alignable/adjustable with respect to its main body via centering screw mechanism 182, centering ring 174, wear rings 172, and spacer rings 140/144/148/152; since the ironing die rings are all positioned next to each other within die pack assembly 52, they are inherently aligned relative to each other as well) when the toolpack module is spaced apart from the can bodymaker (column 14 lines 18-24: each die ring assembly, which comprises a centering screw mechanism 182, is removable from the die pack assembly; centering screw mechanism 182 is capable of being used to align the ironing die ring when the iron die ring assembly is removed from the die pack assembly, i.e. spaced apart from the can bodymaker, so this limitation of the claim is met); and one or more precision mounts adapted for enabling removable fixing of the toolpack module to the can bodymaker (the bolts shown in Figure 13 are interpreted as the precision mount as they fix the die pack assembly 52 to the can bodymaker in a removable manner) in a datum position whereby the toolpack frame is adapted for locating in the datum position on the precision mounts while the plurality of dies is pre-aligned relative to one another and the toolpack frame (column 16 lines 7-30: the main bodies 168 of the ironing ring assemblies 142/146/150 are adapted to always locate into the die pack assembly 52, which is fixed in place by the bolts, in the exact same axial/longitudinal alignment, i.e. a datum position, and as discussed above are capable of having their respective ironing die rings pre-aligned before installation, i.e. said locating). 
Examiner note: the transitional phrase “consisting essentially of” found in the preamble of Claim 12 is interpreted as being open claim language (i.e. comparable to “comprising”) due to the fact that Claims 13 and 14 recite further components of the toolpack module.
Regarding Claim 13, Paramonoff discloses (Figure 16) an adjustment mechanism (centering screw mechanism 182 with centering ring 174) that comprises a pair of wear bars (see Annotated Figure 16 below) attached to said toolpack frame (main body 168) and arranged to support said plurality of dies (ironing die rings 162/164/166), the plurality of dies being alignable with respect to said toolpack frame by adjusting one or both of said wear bars (centering screw mechanism 182 bears down on the upper wear bar as indicated below in Annotated Figure 16, which in turn bears down on centering ring 174 to align the ironing die ring 164).

    PNG
    media_image1.png
    398
    278
    media_image1.png
    Greyscale

Paramonoff Annotated Figure 16
Regarding Claim 14, Paramonoff discloses (Figures 12-14) a redraw sleeve module (assembly of redraw die ring assembly 138 with redraw die ring 160 and positioning yoke 268) configured to align a redraw sleeve (redraw die draw pad 126) with the toolpack frame (main body 168), the redraw sleeve module being coupled to the toolpack frame (column 13 lines 63-66; die pack assembly 52 comprises both the main body 168 and redraw die ring assembly 138, thus the redraw sleeve module and toolpack frame are operatively coupled) and having one or more bearings (body of positioning yoke 268 and main body of redraw die ring assembly 138) defining a passage through which the redraw sleeve moves (passage is clearly seen in Figures 12 and 23-27), the redraw sleeve module having a bearing adjustment mechanism to facilitate radial alignment of the redraw sleeve module with the toolpack frame (column 14 lines 11-18; redraw die ring assembly 138 has an adjustment mechanism to facilitate radial alignment with the other components of the can bodymaker).
Regarding Claim 16, Paramonoff discloses (Figures 13-17) a module (die pack assembly 52 comprising first/second/third ironing die ring assemblies 142/146/150) for use with a can bodymaker (column 1 lines 5-9), the can bodymaker including a plurality of components that require relative alignment to one another (ram 72, die pack assembly 52, redraw die ring assembly 138, and doming assembly 156 all require relative alignment to each other in order to function properly), the module comprising: a frame (main body 168); an adjustment mechanism (centering screw mechanism 182 with centering ring 174) for supporting at least one component of the plurality of components in the frame and adjustably aligning the component with respect to the frame (column 14 lines 15-18 and column 16 lines 21-24: each of the ironing die rings 162/164/166, which are all components of die pack assembly 52, is supported by and alignable/adjustable with respect to its main body via centering screw mechanism 182 and centering ring 174) when the module is spaced apart from the can bodymaker (column 14 lines 18-24: each die ring assembly, which comprises a centering screw mechanism 182, is removable from the die pack assembly; centering screw mechanism 182 is capable of being used to align the ironing die ring when the iron die ring assembly is removed from the die pack assembly, i.e. spaced apart from the can bodymaker, so this limitation of the claim is met); and one or more precision mounts for enabling removable fixing of the module to the can bodymaker (the bolts shown in Figure 13 are interpreted as the precision mount as they fix the die pack assembly 52 to the can bodymaker in a removable manner) in a datum position whereby the module is adapted for locating in the datum position on the precision mounts while the plurality of dies (first/second/third ironing die rings 162/164/166) is pre-aligned relative to one another and the toolpack frame (column 16 lines 7-30: the main bodies 168 of the ironing ring assemblies 142/146/150 are adapted to always locate into the die pack assembly 52, which is fixed in place by the bolts, in the exact same axial/longitudinal alignment, i.e. a datum position, and as discussed above are capable of having their respective ironing die rings pre-aligned before installation, i.e. said locating).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Paramonoff (US 3,735,629) in view of Zauhar (US 2006/0086170).
Regarding Claim 1, Paramonoff discloses (Figures 1-2 and 13-17) a can bodymaker comprising a plurality of components that require relative alignment to one another (ram 72, die pack assembly 52, redraw die ring assembly 138, and doming assembly 156 all require relative alignment to each other in order to function properly), the can bodymaker comprising: a ram assembly (ram 72); a removable first toolpack module (second ironing die ring assembly 146) adapted for receiving a ram of the ram assembly to elongate can bodies (see Figures 25-27, ram 72 is received in second ironing die ring assembly 146); the first toolpack module including a first toolpack frame (main body 168) and a first die (second ironing die ring 164) supported by the first toolpack frame, the first die being alignable with respect to the first toolpack frame (column 14 lines 15-18 and column 16 lines 21-24: second ironing die ring 164 is alignable/adjustable with respect to its main body 168 via centering screw mechanism 182, centering ring 174, wear rings 172, and spacer rings 144/148) when the first toolpack module is spaced apart from the can bodymaker (column 14 lines 18-24: second ironing die ring assembly 146, which comprises a centering screw mechanism 182, is removable from the die pack assembly; centering screw mechanism 182 is capable of being used to align the second ironing die ring when the second ironing die ring assembly is removed from the die pack assembly, i.e. spaced apart from the can bodymaker, so this limitation of the claim is met); a removable second toolpack module (third ironing die ring assembly 150) adapted for receiving a ram of the ram assembly to elongate can bodies (see Figures 26-27, ram 72 is received in third ironing die ring assembly 150); the second toolpack module including a second toolpack frame (main body 168) and a second die (third ironing die ring 166) supported by the second toolpack frame, the second die being alignable with respect to the second toolpack frame (column 14 lines 15-18 and column 16 lines 21-24: third ironing die ring 166 is alignable/adjustable with respect to its main body 168 via centering screw mechanism 182, centering ring 174, wear rings 172, and spacer rings 148/152) when the second toolpack module is spaced apart from the can bodymaker (column 14 lines 18-24: third ironing die ring assembly 150, which comprises a centering screw mechanism 182, is removable from the die pack assembly; centering screw mechanism 182 is capable of being used to align the third ironing die ring when the third ironing die ring assembly is removed from the die pack assembly, i.e. spaced apart from the can bodymaker, so this limitation of the claim is met); and a precision mount that allows removable fixing either of the first toolpack module or the second toolpack module to the can bodymaker (the bolts shown in Figure 13 are interpreted as the precision mount as they fix the die pack assembly 52 to the can bodymaker in a removable manner) in a datum position relative to the ram assembly (column 16 lines 7-30: the main bodies 168 of the second/third ironing die ring assemblies 146/150 are adapted to always assemble in the die pack assembly 52, which is fixed in place by the bolts, in the exact same axial/longitudinal alignment, i.e. a datum position), whereby the second toolpack module, having the second die pre-aligned, is adapted for replacing the first toolpack module, upon removal of the first toolpack module from the bodymaker, by positioning the second toolpack module in the datum position, thereby enabling assembly of the second toolpack module into the can bodymaker after alignment of the second die relative to the second toolpack frame (column 17 lines 26-26; second/third ironing die ring assemblies 146/150 are interchangeable with each other, implying that the third ironing die ring assembly 150 is capable of replacing the second ironing die ring assembly 146 in the datum position after second ironing die ring assembly 146 has been removed from the can bodymaker, and as discussed above the third ironing die ring 166 can be aligned prior to assembly into the can bodymaker).
Paramonoff does not disclose the first and second removable toolpack modules each having a plurality of dies; the first and second toolpack modules of Paramonoff each only have a singular ironing die ring. In the same field of endeavor, Zauhar teaches (Figure 11) that it is known in the prior art to have a removable toolpack module (double die module 78) in a die pack assembly (toolpack 75) of a can bodymaker ([0002] lines 3-5) that includes a plurality of dies (die assemblies 81 and 82). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second removable toolpack modules in the can bodymaker disclosed by Paramonoff such that they include a plurality of first and second dies, respectively, as taught by Zauhar, as this is a known configuration and thus will yield predictable results, i.e. successful forming of a can body.
Examiner note: when the combination of Paramonoff and Zauhar is made, the second/third ironing die ring assemblies 146/150 of Paramonoff are modified to comprise a plurality of second/third ironing die rings 164/166, respectively, which are all adjustable via centering screw mechanisms 182 relative to their respective main bodies 168; since the ironing die rings are all positioned next to each other within die pack assembly 52, they are inherently aligned relative to each other as well. 
Regarding Claim 2, the modified Paramonoff discloses (Figures 13-14) said plurality of second dies includes a draw die or an ironing die (third ironing die ring 166), the can bodymaker further comprises one or more of other draw dies, an ironing die (first ironing die ring 162), a cup holder (positioning yoke 268), a redraw sleeve (redraw die draw pad 126) and a stripper (stripper assembly 154), each of which are coupled to and alignable to the second toolpack frame.
Regarding Claim 3, the modified Paramonoff discloses (Figure 16) said second toolpack module (third ironing die ring assembly 150) comprises a pair of wear bars (see Annotated Figure 16 above) attached to said second toolpack frame (main body 168) and arranged to support said plurality of second dies (plurality of third ironing die rings 166 per modification by Zauhar), said plurality of second dies being alignable with respect to said second toolpack frame by adjusting one or both of said wear bars (centering screw mechanism 182 bears down on the upper wear bar as indicated above in Annotated Figure 16, which in turn bears down on centering ring 174 to align the ironing die ring). Examiner note: Figure 16 of Paramonoff depicts second ironing die ring assembly 146, i.e. the first removable toolpack module, but since second and third ironing die ring assemblies 146/150 are identical and interchangeable (column 17 lines 25-29), it is interpreted that the third ironing die ring assembly 150, i.e. the second removable toolpack module, has all the same features shown.
Regarding Claim 4, Paramonoff discloses (Figures 12-14) the second toolpack module (third ironing die ring assembly 150) comprises a redraw sleeve module (assembly of redraw die ring assembly 138 with redraw die ring 160 and positioning yoke 268) and a redraw sleeve (redraw die draw pad 126), the redraw sleeve module configured to align the redraw sleeve with the second toolpack frame (main body 168), the redraw sleeve module being coupled to the second toolpack frame (column 13 lines 63-66; die pack assembly 52 comprises both the main body of third ironing die ring assembly 150 and redraw die ring assembly 138, thus the redraw sleeve module and second toolpack frame are operatively coupled) and having one or more bearings (body of positioning yoke 268 and main body of redraw die ring assembly 138) defining a passage, the redraw sleeve being sized to move through the passage (the passage, within which redraw die draw pad 126 moved and is thus sized accordingly, is clearly seen in Figures 12 and 23-27), the redraw sleeve module having a bearing adjustment mechanism to facilitate radial alignment of the redraw sleeve module with the second toolpack frame (column 14 lines 11-18; redraw die ring assembly 138 has an adjustment mechanism to facilitate radial alignment with the other components of the can bodymaker).
Regarding Claim 5, Paramonoff discloses (Figures 13-14) one or more further removable toolpack modules (doming assembly 156, removable from die pack assembly 52 by bolts and pins shown in Figure 13), each further removable toolpack module having one or more of said plurality of components (bottom forming die 218) coupled to a frame (main body of doming assembly 156) of the further removable toolpack, the one or more of said plurality of components being alignable with respect to the further removable toolpack frame when the further removable module is spaced apart from the can bodymaker (column 15 lines 63-65; bottom forming die 218 is alignable via centering screw mechanisms 216, which is capable of aligning the die when the doming assembly 156 is not attached to, i.e. spaced apart from, the can bodymaker), the can bodymaker further comprising a further precision mount (bolts and pins shown in Figure 13) for each further removable module that allows removable fixing of the further removable module to the can bodymaker.
Regarding Claim 6, Paramonoff discloses (Figures 13-14) the one or more further removable modules comprises a domer module frame (main body of doming assembly 156), and the one or more of said plurality of components includes a bottom forming tool (bottom forming die 218) coupled to the domer module frame.
Regarding Claim 8, Paramonoff discloses (Figure 13) each removable toolpack module (second/third ironing die ring assemblies 146/150 and doming assembly 156) is removably fixed to the can bodymaker using the precision mount (via bolts and pins shown in Figure 13), but is silent to the precision mount providing an accuracy of within 10 μm of the desired location. However, Paramonoff recognizes that proper alignment of the components in a can bodymaker is essential for reducing excess wear on the ram in order to increase product quality (column 1 lines 59-63; “trueness” is interpreted as alignment of all the bodymaker components) and for reducing maintenance time and expense (column 5 lines 19-32). Paramonoff further states that an objective of the disclosed can bodymaker is to allow assembly and reassembly of the removable toolpack modules into their exact same alignment, i.e. a target location (column 16 lines 26-30), implying that a positioning accuracy as close as possible to the target location is desired. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the precision mounts of the can bodymaker disclosed by Paramonoff and modified by Zauhar such that each removable toolpack module is removably fixed to the can bodymaker to within 10 μm of a desired location of the toolpack module, in order to reduce wear on the can bodymaker components and reduce maintenance time and expense.
Regarding Claim 9, Paramonoff discloses (Figures 1-2 and 13-14) an infeed-discharge module for delivering cups or other preform articles to the removable second toolpack module (column 17 lines 38-45; feed assembly 262 is a feed module that feeds cup-like metallic parts 264 to the die pack assembly comprising third ironing die ring assembly 150) and for removing formed can bodies (column 19 lines 37-40; the further conveying system is a discharge module), the infeed-discharge module being removable (column 17 lines 38-42; feed assembly 262 is secured to the can bodymaker, implying it can also be removed) in order to allow removal and attachment of the removable second toolpack module (when feed assembly 262 is removed from the can bodymaker, second ironing die ring assembly 146 may also be removed, so this limitation of the claim is met).
Regarding Claim 10, Paramonoff discloses (Figures 23-27) said plurality of components include the ram (ram 72) and a punch fixed to an end of the ram (the leading end of the ram is a punch that draws the can body).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Paramonoff in view of Zauhar as applied to Claim 1 above, and further in view of Eichinger et al., hereinafter Eichinger (DE 102006043959). For text citations of Eichinger, refer to the machine translation provided with the Office action mailed 11/15/2021.
Regarding Claim 7, Paramonoff discloses (Figure 13) the precision mount (bolts shown in figure) is a single-point fixing (each bolt fixes the toolpack modules at a single point), but does not disclose a zero-point clamp. Eichinger teaches a processing machine comprising processing tools ([0002] lines 17-18), wherein said processing tools are removably fixed to the processing machine via a zero-point clamp ([0005] lines 34-37; the quick-release clamping device is interpreted as a zero-point clamp). This is advantageous because it allows for much more efficient exchanging of tools in the machine than if screws/bolts were used ([0006] lines 41-47), as well as reduces production costs, increases productivity, and improves safety of operation ([0003] lines 23-25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the precision mount in the can bodymaker disclosed by Paramonoff and modified by Zauhar such that the single-point fixing comprises a zero-point clamp, as taught by Eichinger, in order to improve efficiency, productivity, and safety, and reduce operating costs for the can bodymaker.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Paramonoff as applied to Claim 16 above, and further in view of Eichinger et al., hereinafter Eichinger (DE 102006043959).
Regarding Claim 17, Paramonoff discloses (Figure 13) the one or more precision mounts (bolts shown in figure) are configured to interact with the can bodymaker to provide a single-point fixing (each bolt fixes the toolpack modules at a single point), but does not disclose a zero-point clamp. Eichinger teaches a processing machine comprising processing tools ([0002] lines 17-18), wherein said processing tools are removably fixed to the processing machine via a zero-point clamp ([0005] lines 34-37; the quick-release clamping device is interpreted as a zero-point clamp). This is advantageous because it allows for much more efficient exchanging of tools in the machine than if screws/bolts were used ([0006] lines 41-47), as well as reduces production costs, increases productivity, and improves safety of operation ([0003] lines 23-25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more precision mounts in the can bodymaker disclosed by Paramonoff such that the single-point fixing comprises a zero-point clamp, as taught by Eichinger, in order to improve efficiency, productivity, and safety, and reduce operating costs for the can bodymaker.
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Paramonoff (US 3,735,629) in view of Meloncelli et al., hereinafter Meloncelli (US 4,385,555).
Regarding Claim 18, Paramonoff discloses (Figures 13-17) a method of setting up a can bodymaker, the can bodymaker comprising a plurality of components that require relative alignment to one another (ram 72, die pack assembly 52, redraw die ring assembly 138, and doming assembly 156 all require relative alignment to each other in order to function properly), the method comprising the steps of: coupling one or more of the plurality of components, including a plurality of dies (first/second/third ironing die rings 162/164/166), to a toolpack frame (main bodies 168 of first/second/third ironing die ring assemblies 142/146/150) to form a toolpack module (die pack assembly 52 comprising first/second/third ironing die ring assemblies 142/146/150); aligning each one of the plurality of components with respect to the toolpack frame and with respect to other ones of the plurality of components (column 14 lines 15-18 and column 16 lines 21-24: each of the ironing die rings is alignable/adjustable with respect to its main body via centering screw mechanism 182, centering ring 174, wear rings 172, and spacer rings 140/144/148/152; since the ironing die rings are all positioned next to each other within die pack assembly 52, they are inherently aligned relative to each other as well); and releasably installing the toolpack module into the can bodymaker in a datum position (column 16 lines 7-30: the ironing ring assemblies 142/146/150 are releasably assembled in the can bodymaker such that they always have the exact same axial/longitudinal alignment, i.e. in a datum position).
Paramonoff is silent to the step of releasably installing the toolpack module occurring after the step of aligning the components; although the components are capable of being aligned prior to installation (see discussions above), the steps being performed in this exact order is not explicitly disclosed. Meloncelli teaches (Figures 1 and 3) a method for setting up a machine (machine 1), the machine having a removable module (binding unit 18) with a frame (modular frame 19) and plurality of components (binding assemblies 20 and 51) that are aligned relative to the frame and to each other (inherent when the binding unit is assembled), wherein the method comprises a step of releasably installing the module into the machine in a datum position after a step of aligning the components (column 1 line 63 - column 2 line 8; the binding unit is assembled and aligned prior to installation in the machine). This allows for quick replacing of one module with another when maintenance/repair is needed or if a different function is desired (column 2 lines 9-18), which reduces the amount of downtime required when changing out modules and thus improves productivity. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Paramonoff such that the step of releasably installing the toolpack module into the can bodymaker occurs after the step of aligning the components, as taught by Meloncelli, in order to allow quick replacement of the module and reduce downtime after installation and thus increase productivity. 
Regarding Claim 19, Paramonoff discloses (Figures 13-14) said plurality of dies includes a draw die or an ironing die (third ironing die ring 166), and the one or more of the plurality of components include one of more of a draw die, an ironing die (first/second ironing die rings 162/164), a cup holder (positioning yoke 268), a redraw sleeve (redraw die draw pad 126) and a stripper (stripper assembly 154).
Regarding Claim 20, Paramonoff discloses (Figures 13-14) configuring one or more further modules (redraw die ring assembly 138), each further module having a further frame (main body of redraw die ring assembly 138), by coupling one or more of said plurality of components (redraw die ring 160 is a component that requires alignment and is thus one of the plurality of components) to each of the further frames; for each further module, aligning the one or more of said components with respect to the further frame (column 14 lines 11-18; redraw die ring 160 is aligned relative to its frame via a mechanism for centering the die ring); and releasably installing each of the further modules into the can bodymaker (column 14 lines 18-21; redraw die ring assembly 138 is installed in a removable manner).
Regarding Claim 21, with reference to the aforementioned combination of Paramonoff and Meloncelli, Meloncelli teaches that prior to the step of aligning the one or more of the plurality of components, the method further comprises attaching the toolpack module to an alignment test bed, the alignment test bed having precision mounts corresponding to precision mounts of the machine (column 1 line 63 - column 2 line 8; the module is fixed and aligned on a work bench, i.e. and alignment test bed, and will inherently use precision mounts corresponding to the precision mounts of the machine in order to ensure proper alignment and installation).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725